 404DECISIONSOF NATIONALLABOR RELATIONS BOARDRoman Catholic Orphan Asylum of San Francisco,d/b/aMount St. Joseph'sHome for Girls andSocialServicesUnion,Local535,SEIU,AFL-CIO,Petitioner.Case 20-RC-13569December17, 1976DECISIONAND DIRECTION OFELECTIONBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Lawrence W.Hanson of the National Labor Relations Board.Following the close of the hearing the RegionalDirector for Region 20 transferred this case to theBoard for decision. Thereafter, the Employer and thePetitioner filed briefs in support of their respectivepositions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theBoard has delegated its authority in this proceedingto a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer (hereinafter also referred to astheMount) is a nonprofit corporation which operatesa licensed child welfare facility for the residential careof neglected, dependent, or abused children rangingin age from 6 to 18. The facilities involved hereinconsist of six group homes, five of which are used toprovide long term shelter while the sixth, ShalomHouse, is an emergency care shelter. To carry on itsfunction, the Mount employs at each home, includingShalom House, senior counselors, child care workers,housekeepers, and cooks. The senior counselors ateach home and the director of the Shalom Housefunction in a supervisory capacity as stipulated to bythe parties and as such are considered supervisorsunder the Act.The Employer contends that its operations are sointimately connected with the operations of thecounty of San Francisco, an exempt employer underthe Act, that the Board should find that the Employershares the county's exemption from the Act's provi-sions. The Employer further contends that, inasmuchas its activities are entirely local and have virtually noiCounsel forPetitioner,by letter dated November 9, 1976, requested thatthe Board take official notice of the transcript in Case 20-RC-13796, whichinvolved the same parties and in which a hearing was held on October 29,1976 In view of our decision herein, we find it unnecessary to do so227 NLRB No. 64impact on commerce, the Board has no jurisdictionover it.'The exemptstatus issue raisedby the Employerhere was similarlyraised in the recent Board decisioninBoys and Girls Aid Society of San Diego, Ltd, 224NLRB 1614 (1976). The factsin that case arestrikingly similar to those found here. InBoys andGirls Aid Societythe employerwas also anonprofitorganization engaged in providing residential treat-ment for emotionally disturbed children. Approxi-mately 95 percent of its residents were referred to itby the county welfare agency and probation depart-ment with the county paying the monthly fees to theemployer for its care of each of these children. Thecounty, however, did not exercise any control overthe employer's labor relations,wages,hours, andconditions of the Society's (employer's) employees.In the presentcase, mostof the children placed attheMount are referred there by the County SocialServicesAgency. The county,under an agreementwith the Mount, pays an established fee for the careof the girls at the Mount. As inBoys and Girls AidSociety,however, the county has no control over theEmployer's labor relations or the wages, hours, andconditions of its employees. We find, as we did inBoys and Girls Aid Society,that the mere fact thatcounty agencies refer and pay for the care of most oftheMount's residentsis not, in and of itself, sufficientto establish that the county's and Mount's operationsare so interconnectedas to entitlethe Employer toshare the county'sexemptionfrom the Act. Wetherefore find that the Mount is an employer withinthe meaning of the Act.The Employer's contention that the Board other-wise lacks statutory and discretionary jurisdictionover it is without merit. The record shows that theEmployer's annual income for the 1975-76 fiscal yearwas $823,540. Approximately $617,000 of this totalwas derived from Federal, state, and county funds. Ofthe remaining $206,000, $55,000 came from theUnited Way, $6,780 came fromnunsworking at theMount, $48,000 came from other charities, and$96,000 came from the Mount's investmentprogram.Since the Employer'sgross annualrevenues farexceed the $250,000 discretionary jurisdictional stan-dard we have established for institutionsengaged inthe specialized care and custody of children,2 we findthat it meets our discretionary jurisdictional stan-dards.Furthermore, the record shows that theEmployer paid $30,772.63 to Pacific Gas and ElectricCompany for utility service and over $9,000 to PacificTelephoneCompany for telephone service. The2The Rhode Island Catholic Orphan Asyluma/k/a StAloysius Home,224NLRB 1344 (1976);Boys and Girls Aid Society of San Diego, Ltd.,224 NLRB1614 (1976);CatholicSocialServices,225 NLRB No 45 (1976). MT. ST.JOSEPH'S HOME FOR GIRLSEmployer's payments to these entities which are ininterstate commerce establish the statutory jurisdic-tion of the Board over the Employer.3 Accordingly,we conclude that it will effectuate the policies of theAct to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.Although the parties have stipulated that a unitof child care workers and night supervisors 4 (whichincludes the senior counselor at Shalom House)would be an appropriate unit, there is disagreementas to which of the Employer's homes would beincluded in the unit. The Petitioner seeks to haveincluded in one unit all of the Employer's homes. TheEmployer, however, contends that each of its homesconstitutesa separate and distinct unit for thepurpose of collective bargaining; or, in the alterna-tive, if the latter position is not acceptable, then theEmployer urges that there be two separate unitsconsisting of the five group homes as one and ShalomHouse as the other unit.In determining whether a particular unit is appro-priate, the Board has established certain criteria towhich it looks. Among the principal factors consid-ered are the similarity of duties, skills, wages, andworking conditions of the employees. In addition, theBoard looks to any similarity of fringe benefits andcommon supervision.The record here indicates that the employees at allof the homes have the same overall supervision andall employees are subject to the same labor relationsand personnel policies. All of the Employer's childcare workers are paid according to the same payscale, receive the same health and welfare benefits,the same vacation leave, the same holiday pay, and405are all subject to the same sick leave policy, breakpolicy, and meal policy. Employees are often inter-viewed first by the Mount's administrative office andpersonnel are essentially hired by the Mount's mainoffice before being placed at one of the homes, i.e.,Shalom House. Documentary evidence submittedindicates that final approval concerning the hiring ofnew employees rests with the Mount's administratorand not with the directors or supervisors of thehomes. The record further shows that employeesoccasionally transfer from home to home dependingon existing vacancies, and they all attend the sametraining conferences and sessions. We find, based onthe foregoing facts, that there is a community ofinterestwhich binds all employees of the differenthomes and which renders them a homogeneousgroup.Accordingly,we find the following unit to beappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All child care workers and night supervisorsemployed by Roman Catholic Orphan Asylum ofSan Francisco d/b/a Mount St. Joseph's HomeforGirls at its various homes, excluding housek-eepers, cooks and all other employees and supervi-sors as defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]CHAIRMAN MuRPi-ry, dissenting:Iwould decline to assert jurisdiction for the reasonsset forth in the dissenting opinions inThe RhodeIsland Catholic Orphan Asylum a/k/a St.AloysiusHome,224 NLRB 1344(1976), andChild and FamilyService of Springfield,Inc.,220 NLRB37 (1975). Forthat reason, I find it unnecessary to reach the unitquestion presented.3Catholic Social Services, supra,fn. 4.4 "Night supervisors" do not possess authority which renders themsupervisorywithin the meaningof the Act